UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7814


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JEANNIE LARGENT COSBY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cr-00033-MR-3)


Submitted:    December 15, 2009            Decided:   December 22, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Jeannie Largent Cosby, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeannie   Largent    Cosby     seeks    to    appeal    the   district

court’s order denying her motion for reduction of sentence under

18   U.S.C. § 3582(c)(2)     (2006).       After     entry     of   the   district

court’s order, Cosby had ten days to file her notice of appeal.

Fed. R. App. P. 4(b)(1)(A)(i) (2008) (amended Dec. 1, 2009) 1 ; see

United States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000)

(holding that a § 3582(c)(2) proceeding is criminal in nature

and ten-day appeal period applies).             With or without a motion,

upon a showing of excusable neglect or good cause, the district

court may grant an extension of up to thirty days to file a

notice of appeal.       Fed. R. App. P. 4(b)(4); United States v.

Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

            The   district   court     entered      its     order     denying    the

motion for reduction of sentence on July 31, 2009.                    The ten-day

appeal period expired on August 14, 2009.                   See Fed. R. App. P.

26(a)(2)     (2008)   (amended    Dec.     1,      2009).       The     thirty-day

excusable neglect period expired on September 14, 2009.                          See

Fed. R. App. P. 26(a)(3) (2008) (amended Dec. 1, 2009).                         Cosby

filed her notice of appeal, at the earliest, on August 30, 2009,

after the expiration of the ten-day appeal period, but within


      1
          On December 1, 2009, the ten-day period became fourteen
days.



                                       2
the thirty-day excusable neglect period. 2                 Because the notice of

appeal was filed within the excusable neglect period, we remand

the   case    to     the   district    court   for   the    court    to   determine

whether      Cosby     has   shown     excusable     neglect    or    good    cause

warranting     an     extension   of    the    ten-day     appeal   period.    The

record, as supplemented, will then be returned to this court for

further consideration.

                                                                           REMANDED




      2
       Because Cosby is incarcerated, the notice of appeal is
considered filed as of August 30, 2009, the date on which she
delivered it to prison officials for mailing. See Fed. R. App.
P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988). However,
even utilizing the date the notice of appeal was received in
this court, September 3, 2009, the notice was still filed within
the excusable neglect period. See Fed. R. App. P. 4(d).



                                          3